Citation Nr: 9922479	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-48 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of overpayment of improved disability pension 
benefits in the amount of $7,098.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from January 1966 to January 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal 
from decisions of the Committee on Waivers and Compromises (the Committee) 
of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in December 1998.  As a 
result of the Board's remand, an overpayment waiver claim previously at 
issue on appeal was resolved in the appellant's favor by a determination 
made in March 1999 that the debt was invalidly created.

The validity of the overpayment claim that remains at issue on appeal 
($7,098) has not been perfected on appeal to the Board.  It is noted that 
the appellant challenged whether he was liable for the indebtedness 
established against his pension account based on alleged administrative 
error by VA.  This issue was addressed by the RO in a supplemental 
statement of the case issued in March 1999, which informed him of the 
Committee's decision that the $7,098 overpayment debt was valid and his 
appellate rights with respect to new issues added to the appeal.  As the 
appellant has not perfected an appeal with regard to this issue, the only 
issue that remains on appeal at this time is waiver of the overpayment of 
his pension benefits in that amount.  Additional overpayment and medical 
claims have also not been perfected on appeal, and therefore, will not be 
further discussed or addressed by the Board in this decision.


FINDINGS OF FACT

1.  VA had information associated with the record at the time of an October 
1991 award action that the appellant's stepdaughter [redacted] was receiving 
Social Security benefits when he filed an Eligibility Verification Report 
(EVR) in May 1991 that disclosed she was his dependent since his marriage 
in June 1990.

2.  VA was primarily at fault for the creation of an overpayment of pension 
benefits in the amount of $7,098.



CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount of $7,098 
would be contrary to the principle of equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has satisfied the threshold requirement of presenting a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Factual Background

The overpayment in question was created as a result of payment of VA 
pension benefits to the appellant with additional allowances for 
dependents, specifically, his wife and stepdaughter [redacted], for the 
reporting period beginning in April 1991 and ending in June 1992.  In May 
1991, the appellant filed an EVR which first notified VA that he had 
married in June 1990 and as a result, acquired two dependents, his wife and 
stepdaughter [redacted].  He submitted proof of his marriage and [redacted]'s birth 
certificate at that time.  Information in the file reflects that an award 
action letter was processed in October 1991 which added the wife and [redacted] 
to the appellant's pension award effective from July 1990.  The appellant's 
EVR of May 1991 also disclosed that his stepdaughter was receiving Social 
Security benefits in the amount of $325 a month.  Subsequently, he 
submitted another EVR in May 1992 which again disclosed that [redacted] was 
getting $325 a month in Social Security benefits.  A May 1992 award action 
informed the appellant that an overpayment resulted based on his report of 
[redacted]'s Social Security income by the May 1992 EVR.
The Committee originally denied the appellant's waiver claim by decision in 
July 1992 on the basis that he was at fault and had no financial hardship 
because he failed to provide current financial status information.  The 
Committee granted his waiver requested in August 1992 based on hardship 
following receipt of his Financial Status Report in July 1992.  However, 
the denial of the waiver was reinstated in July 1996 when additional 
financial information was obtained, revealing that he had more income than 
previously reported.  This appeal followed.

On appeal, the appellant contends that VA had information regarding [redacted]'s 
receipt of Social Security benefits at the time it adjusted his award to 
add her as a dependent in October 1991, and hence, well before the creation 
of the overpayment by award action letter in May 1992.  As such, his 
argument is premised on the belief that VA continued to pay him additional 
pension benefits when it knew that he was not entitled to the increased 
level of pension benefits based on [redacted]'s status as a dependent.

Analysis

Waiver of recovery of overpayments may be authorized in a case in which 
collection of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(a), (c) (West 1991).

"Equity and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The decision 
reached should not be unduly favorable or adverse to either side.  Equity 
and good conscience means arriving at a fair decision between the obligor 
and the government.  In making this determination, consideration will be 
given to the following elements, which are not intended to be all 
inclusive:  fault of debtor; balancing of faults; undue financial hardship; 
collection would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's detriment.  38 C.F.R. 
§ 1.965(a) (1998).  The list of elements contained in the regulation is 
not, however, all inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).
The Board concludes that no fraud, misrepresentation or bad faith was 
involved in the creation of the overpayment and thus, consideration of 
wavier of recovery under the standard of equity and good conscience is not 
precluded by law.  38 C.F.R. §§ 1.963(a), 1.965(b) (1998).

After having carefully considered the appellant's contentions and all of 
the other evidence of record, the Board concludes that the pertinent facts 
in this case warrant the exercise of reasonableness and moderation by the 
government with respect to its enforcement of collection of the overpayment 
in question.

The Board finds that in balancing the faults in this case, VA bears a 
greater degree of responsibility for the creation of the debt.  As detailed 
above, a pension debt in the amount of $7,098 was created in May 1992.  
Information in the file reflects that VA knew as early as May 1991, and 
before the award adjustment action of October 1991, that the appellant's 
stepdaughter [redacted] was receiving Social Security benefits in the amount of 
$325 a month.  Consequently, the Board concludes that VA was more at fault 
in the creation of the overpayment in question than the appellant.  It is 
true that he should not have accepted the pension payments at the rate he 
was not entitled to for the period in question.  However, it appears that 
he took reasonable steps to apprise VA of his stepdaughter's benefits 
before he actually received a retroactive award of pension in October 1991 
based on her status as a new dependent.  Further, given the course of 
events that occurred in this case - the fact that the appellant notified VA 
in May 1991 that [redacted] was receiving Social Security benefits and the fact 
that VA had knowledge of her award at the time it first awarded him an 
adjustment of his pension based on her status as a dependent - the 
responsibility passed to VA to take whatever actions were needed to adjust 
the appellant's award in a proper manner, i.e., with consideration of her 
receipt of the Social Security benefits that he reported in May 1991.

We have already discussed the first two elements set forth above in some 
detail. Clearly, the VA was at fault in failing to take prompt action based 
upon information
supplied by the veteran in May 1991.  While we also believes that the 
veteran was somewhat at fault for the reasons previously discussed, the 
Board finds that his fault is negated by that of the VA.

Another significant element for consideration in deciding a waiver request 
is whether or not the recovery of the debt from the veteran would result in 
undue financial hardship.  A finding of financial hardship would be 
justified if the collection of the indebtedness would deprive the veteran 
of food, clothing, shelter, or other basic necessities.  In a Financial 
Status Report received from the veteran in December 1996, he reported that 
Social Security benefits were his only source of income.  In this regard, 
if the veteran is required to repay the indebtedness, a portion of his 
monthly income would be utilized for the repayment and it appears that such 
arrangement would undoubtedly cause some financial hardship for the 
veteran. Moreover, the record does not show that the veteran increased the 
value of his estate or was otherwise unjustly enriched by the overpayment 
of disability pension benefits.  Giving the veteran the benefit of doubt, 
the Board concludes that it would be unduly burdensome to require the 
veteran to repay the overpayment in question, and that this is a case in 
which the need for reasonableness and moderation in the exercise of the 
Government's rights is called for.  Accordingly, waiver of the overpayment 
in the amount of $7,098 is in order, based on the standard of equity and 
good conscience.  38 C.F.R. §§ 1.963, 1.965(a) (1998).


ORDER

Waiver of recovery of the pension benefits in the calculated amount of 
$7,098 is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


